
	
		II
		111th CONGRESS
		2d Session
		S. 3182
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for equal access to COBRA continuation
		  coverage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Equal Access to COBRA Act of
			 2010.
		2.Amendments to
			 the Internal Revenue Code of 1986
			(a)Qualified
			 beneficiarySection 4980B(g)(1)(A) of the Internal Revenue Code
			 of 1986 is amended in the matter preceding clause (i) by inserting
			 including, but not limited to after under the
			 plan.
			(b)Special rule
			 for retirees and widowsSection 4980B(g)(1)(D) of the Internal
			 Revenue Code of 1986 is amended in the matter preceding clause (i) by inserting
			 including, but not limited to after under the
			 plan.
			(c)Special rule
			 for certain bankruptcy proceedingsSection 4980B(f)(2)(B)(i)(III)
			 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 proceedings), and inserting proceedings):;
			 and
				(2)by striking
			 or qualified beneficiary (described in subsection (g)(1)(D)(iii)), or in
			 the case of the surviving spouse or dependent children of the covered
			 employee and inserting , qualified beneficiary (described in
			 subsection (g)(1)(D)(iii)), or surviving domestic partner as determined under
			 the plan; or in the case of a qualified beneficiary described in subsection
			 (g)(1)(D).
				(d)Qualifying
			 eventSection 4980B(f)(3) of the Internal Revenue Code of 1986 is
			 amended by inserting after subparagraph (F) the following:
				
					(G)The qualified
				beneficiary ceases to be the covered employee's domestic partner as determined
				under the
				plan.
					.
			(e)Notice
			 requirementsSection 4980B(f)(6)(A) of the Internal Revenue Code
			 of 1986 is amended by striking and spouse of the employee (if
			 any) and inserting and, if any, such covered employee's
			 qualified beneficiaries who are age 19 or older.
			3.Amendments to
			 the Employee Retirement Income Security Act of 1974
			(a)Qualified
			 beneficiarySection 607(3)(A) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1167(3)(A)) is amended in the matter preceding
			 clause (i) by inserting including, but not limited to after
			 under the plan.
			(b)Special rule
			 for retirees and widowsSection 607(3)(C) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1167(3)(C)) is amended in the
			 matter preceding clause (i) by inserting including, but not limited
			 to after under the plan.
			(c)Special rule
			 for certain bankruptcy proceedingsSection 602(2)(A)(iii) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)(A)(iii)) is
			 amended—
				(1)by striking
			 proceedings), and inserting proceedings):;
			 and
				(2)by striking
			 or qualified beneficiary (described in section 607(3)(C)(iii)), or in
			 the case of the surviving spouse or dependent children of the covered
			 employee and inserting , qualified beneficiary (described in
			 section 607(3)(C)(iii)), or surviving domestic partner as determined under the
			 plan; or in the case of a qualified beneficiary described in section
			 607(3)(C).
				(d)Qualifying
			 eventSection 603 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1163) is amended by inserting after paragraph (6) the
			 following:
				
					(7)The qualified
				beneficiary ceases to be the covered employee's domestic partner as determined
				under the
				plan.
					.
			(e)Notice
			 requirementsSection 606(a)(1) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1166(a)(1)) is amended by striking and
			 spouse of the employee (if any) and inserting and, if any, such
			 covered employee's qualified beneficiaries who are age 19 or
			 older.
			4.Amendments to
			 the Public Health Service Act
			(a)Qualified
			 beneficiarySection 2208(3)(A) of the Public Health Service Act
			 (42 U.S.C. 300bb–8(3)(A)) is amended in the matter preceding clause (i) by
			 inserting including, but not limited to after under the
			 plan.
			(b)Qualifying
			 eventSection 2203 of the Public Health Service Act (42 U.S.C.
			 300bb–3) is amended by inserting after paragraph (6) the following:
				
					(7)The qualified
				beneficiary ceases to be the covered employee's domestic partner as determined
				under the
				plan.
					.
			(c)Notice
			 requirementsSection 2206(1) of the Public Health Service Act (42
			 U.S.C. 300bb–6(1)) is amended by striking and spouse of the employee (if
			 any) and inserting and, if any, such covered employee's
			 qualified beneficiaries who are age 19 or older.
			
